Citation Nr: 1545130	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy, from August 1, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which granted service connection for residuals of prostate cancer, status post radical prostatectomy, with a 100 percent rating from December 2011, then a 20 percent rating from August 1, 2012.  Service connection was also established for erectile dysfunction rated as noncompensable.  Service connection for tinnitus was denied.  Although the Board initiated an appeal of these issues, the issue of entitlement to a compensable evaluation for erectile dysfunction was withdrawn from appellate review by the Veteran prior to transfer of the appeal to the Board and this was reiterated at the Veteran's March 2015 Board hearing and in writing by letter dated in May 2015.  The Board will accord this issue no further consideration.  

In a December 2013 rating decision, the RO found that there was clear and unmistakable error (CUE) in the February 2013 rating decision as that decision assigned a 20 percent rating from August 2012.  This rating decision determined that a decreased evaluation of 10 percent was established from April 1, 2014.  In sum, it was noted that the Veteran had undergone a radical prostatectomy on January 11, 2012 with residual voiding issues which warranted a 20 percent rating from August 1, 2012, and a 10 percent rating from April 1, 2014.  However, in a May 2014 rating decision, the RO increased the rating for residuals of prostate cancer status post radical prostatectomy, which was 10 percent disabling, to 20 percent disabling effective April 1, 2014.  Thus, although the issue was indicated in the statement of the case to be "whether the evaluation assigned for residuals prostate cancer status post radical prostatectomy was clearly and unmistakably erroneous," the more appropriate issue, also based on the Veteran's testimony at his March 2015 Travel Board hearing, is entitlement to a rating in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy from August 1, 2012.  Although the Veteran submitted correspondence in which he indicated that he wanted to withdraw that issue from appellate status, the RO clarified that the Veteran only wanted to withdraw the erectile dysfunction issue, as noted above.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  The Veteran has residual voiding frequency due to his prostate cancer, status post radical prostatectomy, that results in daytime voiding by the Veteran every hour and a half to two hours and voiding at night 3-4 times; it does not result in a daytime voiding interval less than one hour, or awakening to void five or more times per night.   


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a) and (b) (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).

2.  The criteria for a rating in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he began having tinnitus during basic training and it then continued after noise exposure during combat service.  The Veteran maintains that it has continued since that time.

The Veteran served in combat during the Vietnam era as a light weapons infantryman.  He received the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  

The available service treatment records (STRs) do not document tinnitus.  The Veteran has been afforded two VA examinations.  On the first examination in February 2013, the Veteran was diagnosed as having tinnitus.  The examiner noted that the Veteran had inservice exposure to acoustic trauma beginning during  basic training from weapons fire.  However, the examiner opined that based on lack of evidence in the record and the lack of proximity between the dates of service and the date of the VA evaluation, it was his opinion that the Veteran's complaint of tinnitus was less likely than not related to his military service or his military occupational specialty (MOS) as a light weapons infantryman.

The second VA examination in July 2014 diagnosed tinnitus, but no medical opinion regarding etiology was provided.

There is no question the Veteran had inservice noise exposure and he asserts that tinnitus incepted during his service.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

Competent lay evidence may establish the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore because, by definition, it is inherently subjective, the Veteran is competent even as a layman to say he had it during service and since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  So the question is not so much whether he is competent to say he had and continues to have this condition, rather, whether his lay testimony concerning this also is credible to, in turn, ultimately have probative value in establishing this as fact.

Tinnitus is a type of medical problem that is within the Veteran's ability to observe on his own; thus, while his statements of inservice noise exposure are competent, so, too, are his statements that he had tinnitus during service, following that noise exposure.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disability of tinnitus during service.  He has credibly stated that he experienced tinnitus following loud noises.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry are consistent with the circumstances, conditions, and hardships of his service.  38 U.S.C.A. § 1154(a) and (b).  Thus, there is credible evidence that tinnitus initially occurred after acoustic trauma during his service.  As to continued tinnitus after service, he essentially indicates this condition continued.

The evidence weighing against his claim of continuous tinnitus since service is the VA examiner's opinion.  However, the basis of the examiner's opinion was that there was no documented evidence in the record of tinnitus during and after service until the recent evaluation.  However, this reasoning discounts the statements of the Veteran that the Board has found credible.  If a veteran has provided lay testimony of an inservice injury, (acoustic trauma in this case), then, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service merely on the absence of inservice corroborating medical records.  Dalton V. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such medical opinion that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination), is inadequate.  Id.  

In this case, the Board has found that the Veteran is credible and therefore affords his statements probative value.  In turn, the VA opinion then is afforded less probative weight as the Veteran's lay statements were not adequately considered.  In sum, the Board accepts the Veteran's statements that his tinnitus began in service and has continued since.  Thus, his assertions of continuity of symptoms are not only competent, but also credible and therefore ultimately probative.

For these reasons and bases, the Board finds that the acoustic trauma in service, as conceded by VA in light of the Veteran's combat service, resulted in tinnitus, which, as a "disability" began during service.  See Reeves.  And since the Board also accepts that this disability continued thereafter, per the probative lay evidence, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of tinnitus.  Although there is a contradictory medical opinion, the Board concludes this opinion has diminished probative value.  Due to the incomplete nature of this examination report, the Board affords it less probative value than the lay evidence which has been found to be persuasive.  Therefore, while there is both evidence weighing for and against the Veteran's claim, the Board finds that the favorable evidence is more probative.  Accordingly, service connection for tinnitus is warranted.

Residuals of Prostate Cancer, Status Post Radical Prostatectomy

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a July 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for prostate cancer residuals, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability, following the 100 percent rating.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

As noted, the Veteran was assigned a 100 percent rating under Diagnostic Code 7528 for his prostate cancer, from the date of service connection, December 7, 2011, until August 1, 2012, at which time a 20 percent rating was assigned.  

The Veteran underwent a radical prostatectomy in January 2012.  Post-surgery, in February 2013, the Veteran was afforded a VA examination.  The Veteran had residual voiding dysfunction, but no leakage and he did not use appliances.  The voiding dysfunction caused increased urinary frequency with daytime voiding interval between 2 and 3 hours and nighttime awakening to void 2 times.  The voiding dysfunction does not cause signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran did not currently have any residual conditions or complications due to the neoplasm (including metastases) or its treatment, other than those already indicated.  PSA testing done in December 2012 was 0.06.   

In April 2014, the Veteran was afforded a VA examination.  It was noted that the Veteran had prostate cancer in 2011, underwent surgery in January 2012, and which was currently in remission.  It was noted that the voiding dysfunction caused urine leakage.  This urine leakage did not require the wearing of absorbent material, but the Veteran had stress incontinence and wet the bed at night sometimes.  The voiding dysfunction did not  require the use of an appliance.  The voiding dysfunction caused increased urinary frequency with daytime voiding interval between 1 and 2 hours and  nighttime awakening to void 3 to 4 times.  The examiner indicated that the voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran did not have any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer.  There was no renal dysfunction or other pertinent physical findings, or complications.  PSA testing done in February 2014 was 0.022.  The prostate cancer did not impact work ability.

On October 7, 2014, the Veteran received VA outpatient treatment.  At that time, the Veteran reported that he would wake 3-4 times per night to urinate and that the frequency depended on his fluid intake.  He reported occasional dribbling at the end of the urination and small urge incontinence with coughing and sneezing.  

In March 2015, the Veteran testified that he voided every hours and a half to two hours during the day.  He did not wear absorbent materials because he was retired and had access to a bathroom.  When he was not at home, he would locate a bathroom.  At night, he would void 3-4 times.  About twice per month, he would need to change the bedsheets and he also used waterproof padding.  

Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), generally provides for a 100 percent rating for six months after therapeutic procedure.  Then, if there has been no local reoccurrence or metastasis, such as in this case, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 warrants a noncompensable evaluation.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension that is at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  38 C.F.R. § 4.115a.  The Veteran does not assert, and the evidence does not show that he has renal dysfunction.  Therefore, these criteria do not apply in this case. 

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent evaluation.  A disability that requires the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation.  A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.  There are no criteria for a rating higher than 60 percent. 

Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation.  Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation.  Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation.  38 C.F.R. § 4.115a.  There are no criteria for a rating higher than 40 percent. 

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation.  A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.  There are no criteria for a rating higher than 30 percent. 

In this case, the predominant area of genitourinary dysfunction is urinary frequency.  At worse, the Veteran indicated at his hearing and the medical evidence demonstrates daytime voiding by the Veteran every hour and a half to two hours and voiding at night 3-4 times.  This type of frequency falls squarely within the criteria of the already assigned 20 percent rating.  A higher 40 percent rating is assigned for voiding of greater frequency than experienced by the Veteran, with daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Thus, the criteria for a rating of 40 percent are not met. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's prostate cancer residuals are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any post-surgical hospitalizations or marked interference with employment as the VA examiner indicated that there was no impact on employment. Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for tinnitus is granted.

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy, from August 1, 2012, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


